
	

115 S1679 IS: Foreign Agent Lobbying Transparency Enforcement Act
U.S. Senate
2017-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1679
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2017
			Ms. Duckworth (for herself, Mr. Blumenthal, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To amend the Foreign Agents Registration Act of 1938 to increase enforcement of certain violations
			 and strengthen certain transparency requirements.
	
	
		1.Short title
 This Act may be cited as the Foreign Agent Lobbying Transparency Enforcement Act.
 2.Enforcement and penaltiesSection 8 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 618) is amended by inserting after subsection (c) the following:
			
 (d)If the Attorney General determines that any person has engaged in any acts that constitute a violation of any provision of this Act, or regulations issued thereunder, or if any agent of a foreign principal fails to comply with any of the provisions of this Act or the regulations issued thereunder, or otherwise is in violation of this Act, the Attorney General may impose a civil fine of—
 (1)not less than $2,500 for the first offense; (2)not less than $5,000 for the second offense; and
 (3)any amount that the Attorney General determines is appropriate based on the severity and frequency of the offenses..
 3.Filing and labeling political propagandaSection 4 of the Foreign Agents Registration Act of 1938 (22 U.S.C. 614) is amended— (1)in subsection (a), by striking or circulated among two or more persons and inserting to any other person; and
 (2)by adding at the end the following:  (g)Additional information required with filingIt shall be unlawful for any person within the United States who is an agent of a foreign principal and required to register under the provisions of this Act to transmit or cause to be transmitted in the United States mails or by any means or instrumentality of interstate or foreign commerce any informational materials for or in the interests of such foreign principal without filing with the Attorney General a statement that includes—
 (1)the name of each original recipient of the materials; and (2)the original date on which the materials will be distributed..
			
